Exhibit 10.1

 

LOGO [g504307g83i07.jpg]

Matthew Foulston

Re: 2017 Special Bonus Agreement (“Agreement”)

TreeHouse Foods, Inc. would like to offer you a Special Bonus that is payable in
two parts according to the terms and conditions described below.

1. SPECIAL BONUS: If you (a) accept this offer; (b) remain employed by TreeHouse
Foods, Inc. or any of its parents, subsidiaries or other affiliates
(“collectively, the “Company”); and (c) continue to provide productive work in
such employment and assignment:

(i) until June 30, 2018 (“1st Bonus Payment Date”), you will be eligible to
receive as consideration, in addition to your regular pay and benefits, a Bonus
in the total gross amount of Five Hundred and Seventy Thousand and 00/100
Dollars ($570,000.00), less all applicable federal, state and local taxes and
any other appropriate deductions, payable on the first normal payroll date after
the 1st Bonus Payment Date.

(ii) until December 31, 2018 (“2nd Bonus Payment Date”), you will be eligible to
receive as consideration, in addition to your regular pay and benefits, a 2nd
Bonus in the total gross amount of Five Hundred and Seventy Thousand and 00/100
Dollars ($570,000.00), less all applicable federal, state and local taxes and
any other appropriate deductions, payable on the first normal payroll date after
the 2nd Bonus Payment Date.

2. DISQUALIFYING EVENTS: You agree that if, prior to the 1st or 2nd Bonus
Payment Dates, you resign, retire or are terminated by the Company “For Cause”
from your employment with the Company or you die or become permanently disabled
from work, you will no longer be eligible for, and you forfeit your entitlement
to, any as-yet-unpaid Bonus. For purposes here, “For Cause” shall mean your
(i) failure to perform substantially any of your duties; (ii) misconduct that
has caused, or could reasonably be expected to result in, material injury to the
business or reputation of TreeHouse Foods or any of its subsidiaries or other
affiliates; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; (iv) breach of any written covenant or
agreement with the Company, any material written policy of the Company, the
Company’s Code of Ethics, or (v) failure to cooperate with the Company in any
internal investigation or administrative, regulatory or judicial proceeding. In
addition, your employment shall be deemed to have terminated For Cause if, after
your employment has terminated (for a reason other than For Cause), facts and
circumstances are discovered that would have justified a termination For Cause.
For the avoidance of doubt, if the Company terminates your employment for any
reason that is not “For Cause,” you will be entitled to any as yet unpaid 1st or
2nd Bonus.



--------------------------------------------------------------------------------

LOGO [g504307g83i07.jpg]

 

3. NON-SOLICITATION OF EMPLOYEES: During your employment with the Company and
during the eighteen (18) month period following your separation of such
employment (regardless of the reason and circumstances of such separation), you
will not directly or indirectly induce any employee of the Company (which, for
the avoidance of doubt, includes all affiliates and subsidiaries) to terminate
employment with the Company, and shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, knowingly
employ or offer employment to any person who is or was employed by the Company
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.

4. EMPLOYMENT RELATIONSHIP: Nothing in this Agreement is intended to modify the
at-will relationship between the Company and you. Either the Company or you may
terminate your employment with the Company at any time, with or without cause
and with or without notice.

5. GOVERNING LAW: This Agreement shall be construed in accordance with, and all
actions arising under or in connection therewith shall be governed by, the
internal laws of the State of Illinois.

6. BINDING EFFECT. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets as described in the preceding
sentence, it shall use its reasonable best efforts to cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder.

 

/s/ Matthew Foulston     /s/ Lori Roberts Matthew Foulston     Lori Roberts

Date:   December 28, 2017     Date:   December 28, 2017